UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PAUL L. SHUMPERT,                      
                Plaintiff-Appellant,
                 v.                              No. 02-2280
MANCOR CAROLINA, INCORPORATED,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                            (CA-00-2480)

                      Submitted: March 21, 2003

                       Decided: July 29, 2003

   Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM,
Charleston, South Carolina, for Appellant. Vincent A. Sheheen, SAV-
AGE, ROYALL & SHEHEEN, L.L.P., Camden, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                SHUMPERT v. MANCOR CAROLINA, INC.
                              OPINION

PER CURIAM:

   Paul Shumpert appeals the district court’s order accepting the
report and recommendation of the magistrate judge, awarding sum-
mary judgment to Mancor Carolina, Inc., and dismissing his claim
filed under the Age Discrimination in Employment Act, 29 U.S.C.
§§ 621-634 (2000). Shumpert claims that the district court erred in
applying the doctrine of res judicata to his claim on the basis of an
order of dismissal from the South Carolina Court of Common Pleas
dated July 20, 2000.

   Under the doctrine of res judicata, a final judgment on the merits
bars further claims by the parties or their privies based on the same
cause of action. Andrews v. Daw, 201 F.3d 521, 524 (4th Cir. 2000)
(quoting Montana v. United States, 440 U.S. 147, 153 (1979)). It
thereby precludes litigants from retrying issues that were or could
have been raised in a prior action. Allen v. McCurry, 449 U.S. 90, 94
(1980); Meekins v. United Transp. Union, 946 F.2d 1054, 1057 (4th
Cir. 1991). For the doctrine to apply, there must be: (1) a final judg-
ment on the merits in the prior suit; (2) an identity of the cause of
action; and (3) an identity of the parties or their privies. Meekins, 946
F.2d at 1057; Keith v. Aldridge, 900 F.2d 736, 739 (4th Cir. 1990).

   Shumpert concedes the second and third prongs of the standard, but
asserts that the state court order of dismissal did not address the mer-
its of his original claims. We agree.

  Mancor moved to dismiss the state court action, raising two
defenses: improper venue and a lack of jurisdiction based on the
South Carolina Workers’ Compensation Act. See S.C. Code Ann.
§§ 42-1-10 to 42-19-50 (Law. Co-op. 1985 & Supp. 2002). The state
court granted the motion to dismiss. Because the text of the resulting
order provides: "Def[endant]’s motion to dismiss is granted," we can
only conclude that the district court granted the motion on one of the
grounds raised by Mancor in its motion. Under the South Carolina
Rules of Civil Procedure, a dismissal for lack of jurisdiction or
improper venue does not carry a presumption that the dismissal is an
adjudication of the merits of the claim. SCRCP 41(b). Contrary to the
                SHUMPERT v. MANCOR CAROLINA, INC.                  3
suggestion in the magistrate judge’s report, Shumpert argued in
response to Mancor’s summary judgment motion that the state court
did not decide the case on the merits. There is nothing in the record
from which we may infer that the state court addressed the merits of
Shumpert’s claims. Accordingly, we conclude that application of the
res judicata doctrine was inappropriate under these circumstances.

   We vacate the district court’s order and remand for further pro-
ceedings. We express no opinion on the merits of Shumpert’s claim.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                      VACATED AND REMANDED